Title: To Thomas Jefferson from Charles Thomson, 26 October 1784
From: Thomson, Charles
To: Jefferson, Thomas



October 26, 1784

In my letter of 18 June last I recommended Mr. Isaiah Norris to your friendly notice. I now take the liberty of doing the same for his brother Joseph, first because I know the benevolence of your disposition and next because he is so desirous of being introduced to your acquaintance that I am persuaded the notice you will take of him will excite his utmost endeavour by a proper deportment to merit your esteem and it is of no small importance when Young men go abroad and are exposed to scenes of dissipation and to the temptations of dissolute cities that they should have as many inducements as possible to stimulate them to virtue and to guard them from vice and folly.
This young gentleman has turned his attention to trade; his voyage to Europe is for the purpose of establishing mercantile connexions. But he has an inclination to visit Paris principally with a view to gain fuller knowlege of a people to whom his Country already owes many Obligations, with whom it is hoped and there is reason to believe we shall have great Commercial Concerns. I therefore warmly recommend him to your friendly notice, and shall esteem your attention to him an Obligation conferred on Dear Sir Your affectionate friend & servt.
